945 F.2d 417
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Billy Ray BURTON, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 91-5097.
United States Court of Appeals, Federal Circuit.
Sept. 19, 1991.

Before NIES, Chief Judge, and RICH and LOURIE, Circuit Judges.
PER CURIAM.


1
Burton appeals the judgment of the United States Claims Court dismissing appellant's claim for lack of jurisdiction.   The court held that Burton filed suit well over six years after the cause of action first accrued and was thereby time barred.   See Burton v. United States, 22 Cl.Ct. 706 (1991).   We affirm on the basis of the court's opinion.